Title: From Thomas Jefferson to Paul Bentalou, 25 August 1786
From: Jefferson, Thomas
To: Bentalou, Paul



Sir
Paris Aug. 25. 1786.

I am honoured with your favour of the 9th. inst. and am to thank you for your care of the packet from Mr. McHenry, and congratulate yourself and Mrs. Bentalou on your safe arrival in France. I have made enquiries on the subject of the negro boy you have brought, and find that the laws of France give him freedom if he claims it, and that it will be difficult, if not impossible, to interrupt the course of the law. Nevertheless I have known an instance where a person bringing in a slave, and saying nothing about it, has not been disturbed in his possession. I think it will be easier in your case to pursue the same plan, as the boy is so young that it is not probable he will think of claiming freedom. This plan is the more adviseable, as an unsuccessful attempt to procure a dispensation from the law might produce orders which otherwise would not be thought of. Nevertheless should you find that you shall lose the possession of the boy unless protected in it, if you will be so good as to inform me of the facts, I will try whether a dispensation can be obtained. I would rather avoid asking this if you can, by any means, keep the boy without it. I have the honour to be with sentiments of much respect, Sir, your most obedient humble servant,

Th: Jefferson

